Citation Nr: 0828116	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for plantar fasciitis of 
the left foot, to include tendonitis of the left foot. 




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel








INTRODUCTION

The veteran had active duty service from November 1982 to 
November 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Subsequently, the RO granted service connection for 
plantar fasciitis of the right foot, but did not address 
service connection for plantar fasciitis of the left foot.  
In March 2008, the Board remanded the issue of service 
connection for plantar fasciitis of the left foot for the RO 
to adjudicate.  The AMC/ RO issued a May 2008 Supplemental 
Statement of the Case (SSOC) denying service connection for 
plantar fasciitis of the left foot.  Since an SSOC has been 
issued on this matter to comply with the March 2008 Board 
remand, the issue is ready for appellate review.  


FINDING OF FACT

Plantar fasciitis of the left foot was incurred during active 
duty service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection of 
plantar fasciitis of the left foot are met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board has 
considered this legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

The Claim

The veteran contends he has plantar fasciitis of the left 
foot that manifested during active duty service. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

In the context of applicable law, by "disability" is 
generally meant as "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

However, the requirement of a "current disability" is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim."  McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007).  If a claimant is diagnosed 
with a disability, and the severity of that disorder lessens 
so that it no longer impairs the claimant, a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service.  The 
question of its severity is one of rating, not of service 
connection.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress).

Service medical records, dated July 1991, reflect that the 
veteran complained of pain in his left foot, specifically of 
a contusion in his heel.  Later service medical records, 
dated June 1999, show that the veteran complained of pain in 
the metatarsophalangeal joint of his left foot.  
Additionally, service medical records, dated February 1999 
and July 2001, reflect complaints of intermittent right foot 
pain. 

A treatment note from August 2002 shows that the veteran 
reported having chronic plantar fasciitis over the past year.  
For relief, the veteran wore custom orthotic inserts and took 
Motrin.  He was instructed on how to use stretching exercises 
to self care for plantar fasciitis.  

The veteran underwent a separation medical examination in May 
2002.  In the veteran's self-reported medical history 
questionnaire, he reported that he experienced foot trouble 
as a result of gout.  Upon clinical examination, the 
veteran's feet were found to be normal, but the examiner 
noted the veteran's complaints of Achilles tendonitis in his 
feet.    

Two VA examination reports are associated with the record.  
The first VA examination report, dated July 2002, reflects 
that the veteran reported having a history of pain in his 
right foot, diagnosed as plantar fasciitis.  The examiner 
noted that the disorder flares up occasionally, but does not 
present a significant loss of function and that it is 
presently resolved.  The examiner also found that Achilles 
tenderness was not present.  The second VA examination 
report, from July 2006, shows that the veteran had a well 
preserved arch in his left foot.  The examiner found the 
veteran's skin on his feet to be intact and warm to touch.  
He diagnosed plantar fasciitis of the right foot.  

The veteran was afforded a February 2005 Travel Board 
hearing.  At the hearing, he stated that he did not presently 
experience tendonitis in his feet.  However, the veteran was 
concerned that if he participated in any physical activities, 
it would cause his tendonitis to flare up.  

The veteran filed his claim for tendonitis of the feet in 
February 2002.  Service medical records, dated August 2002, 
reflect that the veteran complained of chronic foot pain over 
the past year and wearing shoe inserts as treatment.  The 
veteran is competent to report about the extent of the pain 
he experiences.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995)); 
see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  However, VA examination reports, from 
July 2002 and July 2006, reflect that the veteran was not 
found to presently have plantar fasciitis in his left foot.  
The Court of Appeals for Veterans Claims (Court) has held 
that the service connection prong of "current disability" 
is satisfied when the claimant has a disability at the time 
of the claim or during the pendency of that claim. McClain, 
supra.  

After considering McClain precedent and affording the veteran 
the benefit of the doubt, the Board finds that the medical 
evidence is at least in equipoise as to whether the veteran 
had plantar fasciitis or tendonitis of the left foot during 
the pendency of his claim.  Id.; 38 U.S.C.A. § 5107.  Service 
medical records from August 2002 show the veteran reporting 
bilateral foot pain and using orthotic sole inserts to 
alleviate the pain.  Although subsequent medical evidence 
reflects that any left foot disorder was currently resolved, 
the Board finds that the August 2002 service medical records 
satisfies the prong of current disability under the McClain 
precedent.  Id.  

The record also demonstrates a continuity of symptomatology 
of left foot pain.  
Service medical records, dated July 1991 and June 1999, 
reflect complaints and treatment for left foot pain.  At the 
Travel Board hearing and throughout the record, the veteran 
reported that he experiences left foot pain upon strenuous 
physical activity.  

In conclusion, applying the McClain precedent, the record 
shows that the veteran satisfies the initial service 
connection of prong of current disability.  The record also 
shows a continuity of symptomatology during active duty 
service.  After carefully considering the record and the 
provisions of 38 U.S.C.A. § 5107(b), the Board will grant 
service connection for plantar fasciitis of the left foot.  


ORDER

Service connection for plantar fasciitis of the left foot is 
granted.  



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


